In an action for divorce, plaintiff appeals from (1) an order of the Supreme Court, Bangs County, dated March 24, 1971, which awarded defendant $75 per week alimony pendente lite and a counsel fee of $750, with leave to defendant to apply to the trial court for additional counsel fees, and (2) a further order of the same court, dated April 19, 1971, which resettled the first order. Order dated April 19, 1971 modified (a) by reducing the temporary alimony award to $50 per week, (b) by striking out the decretal paragraph thereof which awarded a counsel fee and substituting therefor a provision denying a counsel fee, but without prejudice to defendant’s applying to the trial court for such counsel fee, and (e) by striking out the last .decretal paragraph thereof. As so modified, said order is affirmed, without costs. Appeal from order dated March 24, 1971 dismissed as academic, without costs. In our opinion, the award of alimony pendente lite was excessive to the extent indicated herein. *574We repeat what has been frequently stated before—“the remedy for any seeming inequity in a direction for payment of temporary alimony based on conflicting affidavits is a speedy trial where the true facts as to the finances and standard of living of the parties can be ascertained ” (Orenstein v. Orenstein, 24 A D 2d 753). This court indicates no opinion as to what permanent alimony or counsel fees should be; and the temporary award should have no effect upon the Trial Judge in his determination as to whether permanent alimony and counsel fees should be awarded, and the amounts thereof, if awarded (Zeitlan v. Zeitlan, 27 A D 2d 846). Rabin, P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.